Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 1 of 8
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 2 of 8
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 3 of 8
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 4 of 8
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 5 of 8
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 6 of 8
      Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 7 of 8




                    23




                                          /s/




December 26, 2019
                                  PaJA.�
                                Hon. Paul Engelmayer
Case 1:19-cv-03857-PAE Document 19-1 Filed 12/23/19 Page 8 of 8
